350 S.W.3d 35 (2011)
ARROW TOW SERVICE, LLC, Appellant,
v.
William PHILLIPS, Respondent,
Division of Employment Security, Respondent.
No. WD 73229.
Missouri Court of Appeals, Western District.
October 4, 2011.
James H. Thompson, Jr., for Appellant.
William Phillips, Respondent Pro-se.
Ninion S. Riley, for Respondent Division of Employment Security.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Arrow Tow Service appeals the Labor and Industrial Relations Commission's determination that Arrow Tow Service is an employer subject to Missouri Employment Security Law. On appeal, Arrow Tow Service claims that the overwhelming weight of the evidence showed that its tow truck drivers were independent contractors. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).